Citation Nr: 1013076	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic residual 
headaches from head trauma, currently rated as 10 percent 
disabling. 

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative spondylosis of the cervical spine. 

3.  Entitlement to an initial rating in excess of 10 percent 
for hearing loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Waco, Texas, (hereinafter RO).  

In December 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


REMAND

The schedular criteria by which traumatic brain injuries are 
rated were changed during the pendency of the Veteran's 
appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These 
changes were made effective from October 23, 2008, and for 
claims filed on and after that date.  However, although the 
Veteran's claim was filed prior to that date, claimants such 
as the appellant in the instant case whose residuals of head 
trauma were rated by VA under a prior provision of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 will be permitted to have 
their claim reviewed under the new criteria, irrespective of 
whether his or her disability has worsened since the last 
review or whether VA receives any additional evidence.  
Accordingly, the Veteran, who is apparently receiving the 
maximum rating under the old criteria for his circumstances, 
but claims the condition is more severe, should be notified 
that he is allowed to request to have his claim for an 
increased rating for chronic residual headaches from head 
trauma considered under the new evaluation of residuals of 
traumatic brain injury.

With respect to the issues of entitlement to initial ratings 
in excess of 20 percent for degenerative spondylosis of the 
cervical spine and 10 percent for hearing loss and tinnitus, 
statements from the Veteran and his wife received in 
February 2008 are tantamount to the filing of a notice of 
disagreement with the assignment of these ratings by the 
October 2007 rating decision that granted service connection 
for these conditions.  As such, the Board is obligated to 
remand these issues for the issuance of a statement of the 
case that addresses them.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

For the reasons stated above this case is REMANDED for the 
following action:

1.  The RO should inform the Veteran 
that he may request to have his claim 
for an increased rating for chronic 
residual headaches from head trauma 
reviewed under the new criteria for 
evaluation of residuals of traumatic 
brain injury (TBI).  If he desires such 
a review, the Veteran should be 
scheduled for a VA TBI examination.  
Complete testing should be accomplished, 
as necessary, and the examiner should 
describe all current manifestations of 
TBI, clearly indicating which are 
supported by objective evidence, and 
which is purely a subjective complaint.

2.  Following the completion of the 
above, to the extent the claim for an 
increased rating for chronic residual 
headaches from head trauma does not 
result in a complete grant of benefits 
sought in connection with this claim, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case addressing this issue and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
review of this issue.  

3.  The RO should issue a statement of 
the case and notification of the 
appellate rights with respect to the 
issues of entitlement to initial ratings 
in excess of 20 percent for degenerative 
spondylosis of the cervical spine and 10 
percent for hearing loss and tinnitus.  
The Veteran is reminded that to vest the 
Board with jurisdiction over any of 
these issues, a timely substantive 
appeal with respect to these issues must 
be filed.  38 C.F.R. § 20.202 (2009).  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


